UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4927


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILDY CHERUBIN, a/k/a Fatz,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:16-cr-00319-PWG-1)


Submitted: January 31, 2022                                       Decided: March 22, 2022


Before RICHARDSON and RUSHING, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Michael D. Montemarano, MICHAEL D. MONTEMARANO, PA, Ellicott
City, Maryland, for Appellant. Robert K. Hur, United States Attorney, Baltimore,
Maryland, Joseph R. Baldwin, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A federal grand jury indicted Wildy Cherubin for possession with intent to distribute

28 grams or more of cocaine base, in violation of 21 U.S.C. § 841(a)(1). After Cherubin

underwent an extensive psychological examination, the district court concluded that he was

incompetent to stand trial and ordered an additional evaluation to determine whether there

was a substantial probability that he could be restored to competency in the foreseeable

future. Upon receipt of the evaluation, the Government moved for an order authorizing the

involuntary administration of antipsychotic medication. After a hearing pursuant to Sell v.

United States, 539 U.S. 166 (2003), the district court concluded that the Government

established each of the four Sell factors by clear and convincing evidence and ordered the

involuntary administration of antipsychotic medication to restore Cherubin’s competency.

The court stayed the order pending this interlocutory appeal. We affirm.

       In Sell, the Supreme Court held that involuntary administration of antipsychotic

medication for the sole purpose of restoring a mentally ill defendant to competency is

appropriate only if the court finds that: (1) “important governmental interests are at stake”;

(2) “involuntary medication will significantly further those concomitant state interests”;

(3) “involuntary medication is necessary to further those interests”; and (4) “administration

of the drugs is medically appropriate.” Id. at 180-81. This Court has emphasized that “the

forcible administration of antipsychotic medication constitutes a deprivation of liberty in

the most literal and fundamental sense.” United States v. Watson, 793 F.3d 416, 419 (4th

Cir. 2015) (internal quotation marks omitted). Accordingly, the forcible administration of

antipsychotic medication “for the sole purpose of rendering [a defendant] competent to

                                              2
stand trial . . . is the exception, not the rule[,] . . . and courts must be vigilant to ensure that

such orders, which carry an unsavory pedigree, do not become routine.” Id. (internal

quotation marks omitted).

       Cherubin challenges only the district court’s conclusion that the Government

established the second Sell factor by clear and convincing evidence. He argues that the

proposed treatment plan is not sufficiently individualized. The clear and convincing

standard for the second Sell factor requires “the government [to] demonstrate that the

proposed treatment plan, as applied to this particular defendant, is substantially likely to

render the defendant competent to stand trial,” id. at 424, and “substantially unlikely to

have side effects that will interfere with his ability to assist counsel,” id. at 427 (cleaned

up).   “Merely showing a proposed treatment to be generally effective against the

defendant’s medical condition is insufficient to meet this burden.” Id. at 424 (internal

quotation marks omitted). “Instead, the government must relate the proposed treatment

plan to the individual defendant’s particular medical condition, which requires

consideration of factors specific to the defendant in question, including not only his

medical condition, but also his age and the nature and duration of his delusions.” Id.

(cleaned up). We review the district court’s findings on the second Sell factor for clear

error. Id. at 423.

       We conclude that the district court did not clearly err in finding that the Government

established by clear and convincing evidence that the involuntary administration of

antipsychotic medication is substantially likely to restore Cherubin’s competency and

substantially unlikely to produce side effects that could interfere with his ability to assist

                                                 3
counsel. The court understood the relevant legal standard, considered arguments weighing

against involuntary medication, and did not reach a conclusion against the clear weight of

the evidence. Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4